Citation Nr: 1425765	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-50 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and R.B.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.  

The Board previously reopened the Veteran's claim and remanded the case for further development in July 2011.  The case has since returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system reveals that there is a brief submitted by the Veteran's representative.  Otherwise, the evidence associated with the Virtual VA file is either duplicative of the evidence already in the paper claims file or not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents pertinent to the present appeal.



FINDING OF FACT

Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in September 2008 prior to the January 2009 rating decision that denied benefits.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the September 2008 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the January 2011 Board hearing and other lay statements.

The Veteran was afforded a VA examination in July 2011, and a VA addendum opinion was obtained from the same examiner in September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate to decide the case because, as discussed below, the opinion is predicated on a review of the claims file and medical history and it is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in January 2011.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The term "chronic disease" applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Tinnitus is not listed as a chronic disease in the regulation.

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, a Chapter 10 examination in May 1975 revealed normal ears and drums, and the Veteran specifically denied having a history of hearing loss or ear trouble.  On both the report of medical examination and the report of medical history at that time, he signed a statement indicating that there had been no change in his physical condition since his last examination with the exception of his knee.  The Veteran was also noted to have a hearing and ear profile of "H1" at that time.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

In addition, the Board notes that the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that tinnitus did not manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of tinnitus, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board does acknowledge the Veteran's statements that he has had tinnitus since service.  In the April 2014 brief, the Veteran's representative argued that the Veteran's tinnitus had its onset during service, but that he did not complain until recently because he simply tolerated the tinnitus.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  The Veteran's allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, a May 1975 examination found his ears and drums to be normal, and he denied having any history of ear trouble.  Thus, there was actually affirmative medical evidence showing that he did not have a disorder at the time of his separation from service.

In addition, the Veteran was afforded a VA examination in September 1976, which found him to have normal ears and no hearing loss.  As such, there is further affirmative evidence indicating that he did not have a disorder shortly after his military service.  

Moreover, VA treatment records dated in October 1977 reflected the Veteran's complaints of dizziness that medical personnel found were "of no particular consequence."  At that time, the Veteran did not complain of tinnitus or ringing in his ears.  The Veteran has since asserted that tinnitus accompanies his dizziness.  Thus, the Veteran's recent lay statements reporting a continuous history of symptoms of the claimed disability are inconsistent with past records in which he appears to have reported another existing medical condition of dizziness without mentioning any problems related to his ears. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  It would seem that the Veteran would have reported both the tinnitus and dizziness at that time if the symptoms were associated with one another.  Therefore, his failure to report any complaints of tinnitus at this earlier time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The Board further notes that VA treatment records dated in February 2006 indicates that the Veteran's tinnitus began in August 2003, and an October 2009 VA treatment record only noted that he had tinnitus "for some years."  These reports are inconsistent with the Veteran's recent allegation that his tinnitus began in service.

For the foregoing reasons, the Board finds that the Veteran's reported history of having tinnitus since service is not credible.

The Board does note that the Veteran has submitted lay statements from other individuals, including friends, co-workers, and the Veteran's sister.  However, these statements do not address the ringing in the Veteran's ears or the onset of his tinnitus.  Instead, they attest to his current hearing impairment.  There is one statement in 2011 noting that he has had trouble hearing since service, but that lay statement did not mention ringing or tinnitus.  As such, these statements are not probative in this case.

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  The July 2011 VA examiner observed that the Veteran was exposed to excessively loud noise levels from artillery during his military service, which can cause tinnitus to develop.  However, she noted that the Veteran did not report tinnitus during service and did not file a claim until many decades later.  Therefore, the examiner opined that it was less likely as not that the Veteran's tinnitus was caused by his military service.

The same examiner provided an additional medical opinion in September 2011.  She noted that the Veteran had normal hearing in service and did not report any tinnitus until early 2000, which was approximately 25 years after his period of service.  Therefore, she concluded that his tinnitus is less likely as not a result of his military service.

The Board notes that the Veteran has asserted that his tinnitus is related to his noise exposure in service.  While the Board has considered the Veteran's own opinion, the Board finds that the VA examiner's opinions are more probative, as they were  provided by a medical professional with knowledge, training, and expertise and are supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


